ON PETITION FOR REHEARING
PER CURIAM.
Defendant has filed a petition for rehearing on the ground that the guidelines adopted by this court for the award of back pay, as more specifically defined in Stewart v. General Motors Corp., 542 F.2d 445 (7th Cir. 1976), have now been rejected by the Supreme Court in International Brotherhood of Teamsters v. United States, 431 U.S. 324, 97 S.Ct. 1843, 52 L.Ed.2d 396 (1977). We must disagree. Although the denial of a writ of certiorari by the Su*1275preme Court has no particular significance, the fact that certiorari was denied in Stewart on June 28, 1977, only four weeks after Teamsters was decided, cannot be overlooked. Furthermore, we find nothing in Teamsters contradictory of the flexible rules laid down in Stewart The reasoning of Stewart in adopting class-wide relief is specifically applicable to the facts here. There Judge Swygert stated:
In determining the appropriate award to be made to black employees who were unfairly denied promotions to salaried positions, however, the utilization of an individualized method of calculation is impossible. Because General Motors had no objective standards by which to measure whether a given employee deserved a promotion, deciding in individual cases whether a particular person would have been promoted but for racial discrimination would lead the district court into a “quagmire of hypothetical judgments,” see Pettway, [Pettway v. American Cast Iron Pipe Co., 5 Cir.], 494 F.2d [211] at 260, in which any supposed accuracy in result would be purely imaginary.
Therefore, it is necessary to use a class-wide procedure in awarding backpay as compensation for defendant’s failure to promote black employees to salaried positions because of their race.
542 F.2d at 452 (emphasis added).
Although class-wide relief for back-pay is granted, this court in adopting the guidelines of Stewart does not completely cast aside a formula for individualized relief. As the 'Seventh Circuit observed:
The district court should place an initial burden on an individual employee to give a history of his employment at Broad-view, to list the jobs he was denied because of discrimination and their pay rates, and to produce any evidence showing that he was qualified for those jobs. An employee attempting to make this showing should have access to any of defendant’s records concerning the Broadview plant which he requires. Once this showing has been made, the burden shifts to General Motors to demonstrate by clear and convincing evidence that the employee would not have received those promotions because of factors unrelated to discrimination. See Pettway, 494 F.2d at 259; Johnson v. Goodyear Tire & Rubber Co., 5 Cir., 491 F.2d 1364 at 1379-80.
The district court must then arrive at a method for calculating the amount which the class, now defined, is to receive.
542 F.2d at 453.
This approach is no different than that set forth in Teamsters, 431 U.S. at 365-368, 97 S.Ct. at 1870-71. Here the record demonstrates continuing discrimination and, as in Stewart, back pay relief to the individual members of the class may go back to two years from the filing of the complaint before the EEOC. 42 U.S.C. § 2000e-5(g).
Since this means of awarding back pay was not previously considered by the district court we direct that all members of the defined class should have a new opportunity to present their claims.
Rehearing denied.